                                        Case 2:20-cv-00430-RFB-BNW Document 13
                                                                            12 Filed 04/23/20
                                                                                     04/22/20 Page 1 of 3




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    6   10161 Park Run Drive, Ste. 150
                                        Las Vegas, Nevada 89145
                                    7   Telephone: (702) 835-6803
                                    8   Facsimile: (702) 920-8669

                                    9   Attorneys for Defendant Wynn Las Vegas, LLC

                                   10                                UNITED STATES DISTRICT COURT
                                   11                                           DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         HELEN SWARTZ, Individually,                      Case No.: 2:20-cv-00430-RFB-BNW
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                                                   Plaintiff,
                                   14                                                     STIPULATION AND ORDER TO
                                         v.                                               EXTEND TIME TO RESPOND TO
                                   15                                                     COMPLAINT
                                         WYNN LAS VEGAS, LLC, a Nevada
                                   16    Limited Liability Company,                       (Second Request)
                                   17
                                                                 Defendant.
                                   18

                                   19          Plaintiff Helen Swartz ("Plaintiff") and Defendant Wynn Las Vegas, LLC ("Wynn")

                                   20   (together, the "Parties"), by and through their respective counsel, hereby stipulate and agree to

                                   21   the following:

                                   22          1.        Wynn was served with Plaintiff's Complaint on March 3, 2020;

                                   23          2.        On March 23, 2020, the Parties stipulated and agreed to extend the deadline for

                                   24   Wynn to answer, move or otherwise respond to Plaintiff's Complaint to April 23, 2020. An

                                   25   Order extending the time for Wynn to respond to Plaintiff's Complaint was subsequently entered

                                   26   by the Court on March 25, 2020.

                                   27          3.        The Parties have agreed to continue the deadline for Wynn to respond to

                                   28   Plaintiff's Complaint by an additional eleven (11) days, up to and including May 4, 2020;


                                                                                      1
                                        Case 2:20-cv-00430-RFB-BNW Document 13
                                                                            12 Filed 04/23/20
                                                                                     04/22/20 Page 2 of 3




                                    1          4.      Wynn seeks additional time to respond to Plaintiff's Complaint in light of the

                                    2   ongoing Coronavirus outbreak, the closure of Wynn's properties and the limited availability of

                                    3   Wynn employees and representatives to consult with counsel regarding the preparation of a

                                    4   responsive pleading in this matter;

                                    5          5.      Although Wynn previously requested an extension of the deadline to answer,

                                    6   move or otherwise respond to the Complaint, both extensions have been primarily due to

                                    7   challenges imposed by the Coronavirus outbreak, and the subsequent limited availably of Wynn's

                                    8   employees and representatives.

                                    9          Nothing in this stipulation shall be construed as a waiver or relinquishment of any party's

                                   10   rights, remedies, objections, or defenses, all of which are expressly reserved. This stipulation is

                                   11   submitted in good faith and not for the purpose of delay.
SEMENZA KIRCHER RICKARD




                                   12          Dated this 22nd day of April, 2020.
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                                SEMENZA KIRCHER RICKARD
                                   14                                                /s/ Lawrence J. Semenza, III, Esq.
                                                                                     Lawrence J. Semenza, III, Esq., Bar No. 7174
                                   15
                                                                                     Christopher D. Kircher, Esq., Bar No. 11176
                                   16                                                Jarrod L. Rickard, Esq., Bar No. 10203
                                                                                     Katie L. Cannata, Esq., Bar No. 14848
                                   17                                                10161 Park Run Drive, Suite 150
                                                                                     Las Vegas, Nevada 89145
                                   18

                                   19                                                Attorneys for Defendant Wynn Las Vegas, LLC

                                   20          Dated this 22nd day of April, 2020.

                                   21                                                FULLER, FULLER & ASSOCIATES, P.A.

                                   22                                                /s/ Lawrence A. Fuller, Esq.
                                                                                     Lawrence A. Fuller, Esq. (pro hac vice)
                                   23                                                12000 Biscayne Boulevard, Ste. 502
                                   24                                                North Miami, Florida 33181

                                   25                                                Attorney for Plaintiff Helen Swartz

                                   26

                                   27

                                   28   ///


                                                                                     2
                                        Case 2:20-cv-00430-RFB-BNW Document 13
                                                                            12 Filed 04/23/20
                                                                                     04/22/20 Page 3 of 3




                                    1                                              ORDER

                                    2          IT IS HEREBY ORDERED THAT, the time for Wynn to respond to Plaintiff's

                                    3   Complaint is hereby extended by eleven (11) days, up to and including May 4, 2020.

                                    4          IT IS SO ORDERED.

                                    5
                                                                            ____________________________________________
                                    6                                       UNITED STATES MAGISTRATE JUDGE
                                    7
                                                                                    4/23/2020
                                                                            DATED: ___________________
                                    8

                                    9

                                   10

                                   11
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19
                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                  3
